Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§

v. § criminaLno. Z{) Al
§
SABRINA MARIE ADDISON- §
GUILLORY, §
Defendant. §
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney
for the Southern District of Texas, and Benjamin C. Sandel, Special Assistant United States
Attorney, and the defendant, Sabrina Marie Addison-Guillory (“Defendant”), and Defendant's
counsel, pursuant to Rule 11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of Criminal Procedure,
state that they have entered into an agreement, the terms and conditions of which are as follows:

Defendant’s Agreement

1. Defendant agrees to plead guilty to Count One of the Information. Count One charges
Defendant with Representative Payee Fraud, in violation of Title 18, United States Code, Section
641. Defendant, by entering this plea, agrees that he/she is waiving any right to have the facts
that the law makes essential to the punishment either charged in the Information, or proved to a
Jury or proven beyond a reasonable doubt.

Punishment Range

2. The statutory maximum penalty for each violation of Title 18, United States Code,
Section 641, is imprisonment of not more than 10 years and a fine of not more than $250,000.
Additionally, Defendant may receive a term of supervised release after imprisonment of up to three
years. See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2). Defendant

acknowledges and understands that if he/she should violate the conditions of any period of
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD_ Page 2 of 14

supervised release which may be imposed as part of his/her sentence, then Defendant may be
imprisoned for up to two years, without credit for time already served on the term of supervised
release prior to such violation. See Title 18, United Stated Code, sections 3559(a)(3) and
3583(e)(3). Defendant understands that he/she cannot have the imposition or execution of the
sentence suspended, nor is he/she eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with respect to
his/her immigration status. Defendant understands that if he/she is not a citizen of the United
States, by pleading guilty he/she may be removed from the United States, denied citizenship, and
denied admission to the United States in the future. Defendant understands that if he/she is a
naturalized United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s
attorney has advised Defendant of the potential immigration consequences resulting from
Defendant’s plea of guilty, and Defendant affirms that he/she wants to plead guilty regardless of
any immigration consequences that may result from the guilty plea and conviction.

Waiver of Appeal and Collateral Review
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD_ Page 3 of 14

5. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. In the event
Defendant files a notice of appeal following the imposition of the sentence or later collaterally
attacks his conviction or sentence, the United States will assert its rights under this agreement and
seek specific performance of these waivers.

6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he/she may have received from his/her counsel, the
United States or the Probation Office, is a prediction and not a promise, did not induce his/her
guilty plea, and is not binding on the United States, the Probation Office or the Court. The United
States does not make any promise or representation concerning what sentence the defendant will
receive. Defendant further understands and agrees that the United States Sentencing Guidelines
are “effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD_ Page 4 of 14

7. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.
The United States’ Agreements

8. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count One of the Information and persists in

that plea through sentencing, and if the Court accepts this plea agreement, the

United States agrees not to object to an anticipated request by the Defendant for a

non-custodial sentence;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his or her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only

9. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the Information. This plea agreement binds only the United
States Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any
other United States Attorney’s Office. The United States Attorney’s Office for the Southern
District of Texas will bring this plea agreement and the full extent of Defendant’s cooperation to
the attention of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

10. The United States reserves the right to carry out its responsibilities under guidelines

sentencing. Specifically, the United States reserves the right:
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD Page 5 of 14

(a) to bring its version of the facts of this case, including its evidence file and
any investigative files, to the attention of the Probation Office in connection with
that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2

of the United States Sentencing Guidelines and Title 18, United States Code,

section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination

11. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. If the Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences

imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and

will remain bound to fulfill all of the obligations under this plea agreement.
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD_ Page 6 of 14

Rights at Trial
12. Defendant understands that by entering into this agreement, he/she surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would
have the right to a speedy jury trial with the assistance of counsel. The trial may
be conducted by a judge sitting without a jury if Defendant, the United States, and
the court all agree.

(b) — Atatrial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant would have the opportunity to confront
those witnesses and his/her attorney would be allowed to cross-examine them. In
turn, Defendant could, but would not be required to, present witnesses and other
evidence on his/her own behalf. If the witnesses for Defendant would not appear
voluntarily, he/she could require their attendance through the subpoena power of
the court; and

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he/she could testify on his/her
own behalf.

Factual Basis for Guilty Plea
13. Defendant is pleading guilty because he/she is in fact guilty of the charges contained
in Count One of the Information. If this case were to proceed to trial, the United States could
prove each element of the offense beyond a reasonable doubt. The following facts, among others,
would be offered to establish Defendant’s guilt:

Social Security Administration (SSA) policy allows for the designation of
a Representative Payee to receive retirement benefits on behalf of a beneficiary
who is determined to be incapable of managing their own finances. The
Representative Payee is obligated to use the money for the beneficiary’s care and

support and to advise SSA of any changes in status, such as the beneficiary’s death.
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD_ Page 7 of 14

At the time of her death on February 26, 2003, Ida Cooper was receiving
monthly retirement benefits from SSA. Approximately four years earlier, in 1999,
Ms. Cooper’s daughter, Sabrina Marie Addison-Guillory, the defendant, applied to
be and was appointed Ms. Cooper’s Representative Payee.

The SSA, unaware of Ms. Cooper’s passing, mistakenly continued to
disperse monthly retirement benefits to defendant for Ms. Cooper. Defendant did
not advise SSA of her mother’s passing as she was obligated to do.

As her mother’s Representative Payee, Defendant submitted annual
“Representative Payee Reports” to SSA. In these reports, Defendant was required
to account for how she spent her mother’s retirement benefits and to advise SSA of
any changes in her mother’s circumstances. In each report submitted by
Defendant after Ms. Cooper’s passing, Defendant falsely claimed that she spent the
benefits on her mother’s care and support. Although beneficiary’s like Ms.
Cooper are not required to sign the annual “Representative Payee Reports,” on
many of the reports submitted by Defendant, Defendant forged Ms. Cooper’s
signature. Additionally, although Defendant made numerous changes to the bank
accounts into which the monthly benefits were deposited, she continued to neglect
to inform SSA of her mother’s death.

From March 2003 until benefits ceased in 2018, Defendant received
$95,652 in Social Security retirement benefits, money of the United States,
intended for her deceased mother. She stole and converted this money to her own
use and the use of others, knowing it was not hers and that she was not entitled to
it. For at least a portion of the time she was stealing these funds, Defendant was a
resident of Houston, within the Southern District of Texas.

The United States would also prove that at the time of Ms. Cooper’s passing
in 2003, she was receiving monthly retirement benefits from the Louisiana
Municipal Police Employees’ Retirement System (LAMPERS). Ms. Cooper was
receiving these benefits directly and Defendant was not her Representative Payee
for LAMPERS benefits. Defendant, as part of her scheme to continue receiving

benefits intended for her deceased mother, used the mails and wire services to

7
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD_ Page 8 of 14

defraud LAMPERS by submitting documents as if Ms. Cooper had submitted them
herself and forging Ms. Cooper’s signature. From the time of her mother’s death
until monthly LAMPERS benefits ceased in 2018, Defendant defrauded
LAMPERS of $121,078 in benefits intended for her deceased mother.

Breach of Plea Agreement

14. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant's plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

15. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he/she will make a full and complete disclosure of all
assets over which he/she exercises direct or indirect control, or in which he/she has any financial
interest. Defendant agrees not to dispose of any assets or take any action that would effect a
transfer of property in which he/she has an interest, unless Defendant obtains the prior written
permission of the United States.

16. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea

agreement. Defendant agrees to authorize the release of all financial information requested by
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD Page 9 of 14

the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

17. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his/her assets to deliver all funds and records of such assets to the United States.

18. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

19. Defendant agrees to pay full restitution to the victims (SSA and LAMPERS)
regardless of the count of conviction. Defendant agrees that restitution is not limited to the
offense of conviction and may include restitution for conduct not charged in the Information. See
United States v. Adams, 363 F.3d 363, 366 (5th Cir. 2004) (when convicted pursuant to a plea
agreement, the Court looks beyond the charging document and defines the underlying scheme, for
restitution purposes, by referring to the mutual understanding of the parties). The parties mutually
understand that the count of conviction was merely one part of the underlying scheme to defraud
agencies into continuing to pay Ida Cooper’s monthly benefits after her death. Defendant

stipulates and agrees that, as a result of her criminal scheme, the victims (SSA and LAMPERS)
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD Page 10 of 14

incurred a monetary loss of at least $216,730. This monetary loss includes $95,652 resulting from
Defendant’s fraud against the SSA (the subject of Count One of the Information) and $121,078
resulting from defendant’s fraud against LAMPERS (which conduct is not charged in the
Information). Defendant understands and agrees that the Court will determine the amount of
restitution to fully compensate the victims. Defendant agrees that restitution imposed by the
Court will be due and payable immediately and that Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 5 above, Defendant waives the right to challenge
in any manner, including by direct appeal or in a collateral proceeding, the restitution order
imposed by the Court. Defendant understands that nothing in this Plea Agreement limits the
authority of any government agency to recover any overpayment as otherwise authorized by law,
including an offset against Defendant’s future benefits.

Forfeiture

20. Defendant stipulates and agrees that the property listed in the Information’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property.

21. Defendant stipulates and agrees that Defendant obtained at least $95,652 from the
criminal offense and that the factual basis for her guilty plea supports the forfeiture of $95,652.
Defendant stipulates and admits that one or more of the conditions set forth in Title 21, United
States Code, section 853(p), exists. Defendant agrees to forfeit any of Defendant’s property in
substitution, up to a total forfeiture of $95,652. Defendant agrees to the imposition of a personal

money judgment in that amount.

10
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD Page 11 of 14

22. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

23. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

24. Subject to the provisions of paragraph 5 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral
proceeding.

Fines

25. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 5 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding.

Complete Agreement

26. This written plea agreement, consisting of 14 pages, including the attached addendum
of Defendant and his/her attorney, constitutes the complete plea agreement between the United
States, Defendant, and Defendant’s counsel. No promises or representations have been made by
the United States except as set forth in writing in this plea agreement. Defendant acknowledges
that no threats have been made against him/her and that he/she is pleading guilty freely and

voluntarily because he/she is guilty.

1]
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD Page 12 of 14

27. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at Ho U, Lt YD, Texas, on al 5 IF 2000

ies {is - Olle

Defendant

Subscribed and swom to before me on We | ) , Ll)
3

DAVID J. atdouey Clerk
UNITED STATES DISTRICT CLERK

X

Deputy United States District Clerk

 

 

  

By:

APPROVED:

Ryan K. Patrick

United States Attorney
BENJAMIN Digitally signed by BENJAMIN
a. SANDEL (Affliate)
By: SANDEL (Affiliate) oate:2020.08.18 15:04.04-05'00

Benjamin C. Sandel Heather Hughes
Special Assistant United States Attomey Attorney for Defendant
Southem District of Texas

713-567-9726

12
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD Page 13 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA §
§

v. § CRIMINAL NO.
§
SABRINA MARIE ADDISON- §
GUILLORY, §
Defendant. §

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his/her rights with respect to the pending Information.
I have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and I have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. I have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this
plea agreement with Defendant. To my knowledge, Defendant’s decision to enter into this

agreement is an informedyand voluntary one.

Le, i iden B/S /20

Heather Hughes Date
Attomey for Ne dant /

 

 

13

 
Case 4:20-cr-00311 Document 14 Filed on 08/19/20 in TXSD Page 14 of 14

I have consulted with my attorney and fully understand all my rights with respect to the
Information pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. J have read and carefully reviewed every part of this plea agreement

with my attorney. 1 understand this agreement and I voluntarily agree to its terms.

 

 

A \ i fp vy x 7 . ~
SN bib BAe g\ia|ao
Defendant | Date

14

 
